 



EXHIBIT 10(c)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
     2007 Base Salary. On February 21, 2007, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2007 base salaries
of the executive officers who will be named in the 2006 Summary Compensation
Table of Sherwin-Williams’ 2007 Proxy Statement. Base salary increases are
effective in March 2007. The base salaries of the named executive officers for
2007 are as follows: C.M. Connor, Chairman and Chief Executive Officer
($1,158,522); J.G. Morikis, President and Chief Operating Officer ($658,356);
S.P. Hennessy, Senior Vice President – Finance and Chief Financial Officer
($497,157); T. W. Seitz, Senior Vice President – Strategic Excellence
Initiatives ($416,713); and L.E. Stellato, Vice President, General Counsel and
Secretary ($411,430).
     Annual Incentive Compensation to Be Earned in 2007. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the named executive officers for 2007
under The Sherwin-Williams Company 2007 Executive Performance Bonus Plan (the
“2007 Performance Plan”) based upon each such executive officer achieving 75%,
100% and 125%, respectively, of their performance goals.

                  Incentive Award as a Percentage of Base Salary Named Executive
Officer   Minimum   Target   Maximum
C.M. Connor
  40   95   190
J.G. Morikis
  40   75   150
S.P. Hennessy
  40   75   150
T.W. Seitz
  30   60     95
L.E. Stellato
  30   60     95

     The Compensation Committee also approved a threshold company earnings goal
and individual performance goals for 2007 under the 2007 Performance Plan.
Individual performance goals for Messrs. Connor, Morikis and Hennessy relate to
consolidated net sales, diluted earnings per share, after tax return on
shareholders’ equity, free cash flow, working capital as a percent of sales, and
earnings before interest, taxes, depreciation and amortization. Mr. Seitz has
individual performance goals relating to consolidated net sales, diluted
earnings per share, return on net assets employed, Six Sigma and Operational
Excellence, supply chain strategy, and sourcing strategy. Mr. Stellato’s
individual performance goals relate to consolidated net sales, diluted earnings
per share, budget management, and various legal matters.

